Citation Nr: 1111420	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1945 to February 1947.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for a cervical spine disability.  

In December 2008, the Board remanded the claim for further development.  In August 2009, the Board denied the claim.  A Joint Motion for Remand (joint motion) was filed the United States Court of Appeals for Veterans Claims (Court) and in an April 2010 Order the motion was granted pursuant to the instructions in the joint motion.  The joint motion vacates and remands the August 2009 Board decision that denied "service connection for hepatitis C and cirrhosis of the liver".  The Board construes this as vacating and remanding the denial of service connection for a cervical spine disability (the only matter adjudicated in the decision).  It is noted that in the third paragraph of the joint motion, it is stated that the only service treatment records available for the Veteran are his induction examination and dental records.  The Veteran's December 1946 separation examination is in the file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In cases where VA is unable to obtain records, or if after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2010).  Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1)(i)-(iv) (2010).  

Here, the Veteran's June 1945 induction physical examination, November 1945 dental treatment records, December 1946 separation examination record, June 1945 to February 1947 separation qualification record, and enlisted record/report of separation are all in the file.  Yet, a December 2006 Personnel Information and Exchange System (PIES) record, located on the right hand side of the file, states that the Veteran's records were fire-related and there were no "SMRS or SGOS" meaning service treatment records or Surgeon General office extracts.  As a result, the Veteran was sent a January 2007 notice letter regarding the unavailability of service records and a February 2007 Formal Finding of Unavailability Memorandum.  

The Veteran's October 2007 appeal makes clear he received the February 2007 Memorandum, but he does write that he was confused over whether VA had his service treatment records or not.  

On remand, the RO should follow the instructions in the M21-1MR, Part I, Chapter 1, Section C, (5): 'Requesting Federal Records', in ensuring that all efforts are made to locate the Veteran's service treatment records.  This section also references 38 C.F.R. § 3.159(e) which states that the Veteran must be notified of the lost records and that the notice must contain: 1) the identity of the records VA was unable to obtain; 2) the explanation of the effort VA made to obtain the records; 3) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 4) notice that the claimant is ultimately responsible for providing the evidence.  

The February 2007 Memorandum provided is inadequate notice because it gives the impression that all of the Veteran's service treatment records are unavailable when that is not the case.  Service treatment records showing alleged treatment that the Veteran received while in service for an accident or for his cervical spine are what is unavailable; the available service records are listed above.  Also, the Veteran should be updated about the efforts that were taken to locate his records; an April 2008 PIES request was negative for pertinent sick or morning reports.  There is no notice at all regarding 3) the description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and 4) notice that the claimant is ultimately responsible for providing the evidence.  

The Board emphasizes that the Veteran must be informed that notice that the claimant is ultimately responsible for providing the evidence must be provided under 38 C.F.R. § 3.159(e)(1)(iv) even though this aspect of notice is not mentioned in the M21-1MR.  

In cases where service records are missing or presumed destroyed, in addition to the Board's heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule, the Board also has a heightened duty to assist a veteran with the development of evidence in support of his claim.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Provide proper notice to the Veteran regarding his alleged unavailable service records.  The notice must contain: 
* The identity of the records VA was unable to obtain; here, service treatment records showing alleged treatment that the Veteran received while in service for an accident or for his cervical spine; available records include: the June 1945 induction physical examination, the November 1945 dental treatment records, the December 1946 separation examination record, the June 1945 to February 1947 separation qualification record, and an enlisted record/report of separation.  
* An explanation of the efforts VA made to obtain the records; here, the December 2006 PIES negative response for service treatment records and the April 2008 PIES negative response for morning/sick reports.  
* A description of any further action VA will take regarding the claim including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain.
* The statement that the claimant is ultimately responsible for providing the evidence.  

2. Re-adjudicate the claim of service connection for a cervical spine disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

